Title: From Abigail Smith Adams to Catherine Nuth Johnson, 15 October 1809
From: Adams, Abigail Smith
To: Johnson, Catherine Nuth



my Dear Madam
Quincy october 15th 1809

I requested judge Cranch, when he returnd to washington, to apologize to you; for my not replying sooner, to your obligeing favour of Septr 17th. and to give you the reason for it; which was a very bad finger upon my Right hand, which prevented my holding a pen. altho the cause is not wholy removed, I cannot deny myself the pleasure of incloseing to you a Letter from our daughter: written at Sea, at the same time I have been almost tempted to break the seal that I might learn from under her own hand the State of her Health, and that of her dear Boys. but I have contented myself with the Letter from my son, written from the 9th to the 13 and 16th day. by my Letter, it appears that for the 5 first days, they had fine winds, and a smooth Sea, altho foggy, and that they had a Run of 500 miles, after which they had a calm of two days, then head winds, so that upon the 16th they had made but little further progress. upon the banks of Newfoundland, they spoke a fishing vessel belonging to plymouth by which they sent their Letters; Mr A writes that the Ladies had been sick, and Charles fractious, but that they were getting over it, that they had a civil obligeing Captain, a good ship and the best supplied of any ship in which he ever before was a Passenger. upon the 21 they were boarded by a British Ship of war, which afterward arrived at Halifax, by which I heard that they were all well. this will shorten the time, and give us hopes of hearing again from them. I shall feel anxious to learn that they have arrived. you inquire for a mode of conveyance to them almost every place is closed to us, by our good Friends the English and French—and our own Non intercourse Law. I should suppose that the Secretary of State would be the most likely person to inform you of a mode of conveyance to mr Pitcarn at Hamburgh I would cover Letters when any opportunity offers: you ask me a question respecting Mrs Adams, to which I reply, from her own Authority a few days before She left Boston, in the Negative—how is Mrs Buckhannah Buckanna I have not heard since mrs Adams went away? Mr Pope told me that Mr Boyed had returnd from new orleans, that he arrived from in Boston and went immediately to washington. Mr Pope I have met with more than once. he dinned with us a Quincy—I think him a very sensible intelligent gentleman; I hope he is pleased with his visit to New England. he desired to see John and George, and I had them from school on purpose. they are both very well and desire me to present their duty to you—
I think you have decided wisely for Eliza—to the Gentleman personally no objection could be made but she must have been unhappy. Educated in tastes habits and manners, alltogether foreign to a Clergymans wife, contracted in circumstances as he must be upon a sallery so small—and no prospect of obtaining more—I hope it will not prove an injury to either of the parties—I hear no censures upon you in concequence of it. present me kindly to your Family, and let me hear often from you—was it at Berlin Mr and Mrs Jackson became acquainted with mr and Mrs Adams? I hope he has come to bring peace, not to add to the many, very many causes of complaint, which already harass and distress our country
I feel satisfied that the President will make no sacrifices, inconsistant with the honor independence and dignity of the Country—I think he has an arduous task Mr and Mrs  Adams desire to be kindly rememberd to you they have three  children. I have with me beside, new Charles Adams and her two daughters, and upon Sundays the two Boys so that we make up a pretty numerous Family—you must write me the State of your Family from time to time that I may as often as often as opportunity offers, convey it to the absent Members of it, by which means they will sometimes get intelligence, tho I fear we are shall be much embarressed in that respect.
adieu my dear Madam / affectionatly Yours,
Abigail Adams
you will be so good as to communicate any thing interesting in the inclosed Letter.